DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 1/10/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 1/10/2022 have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, in view of the amendment filed and upon further consideration, a new ground(s) of rejection is made.
Claim objections 
In view of the amendment filed, the objections as set forth in the previous office action are hereby withdrawn. 

Double Patenting Rejections
In view of the amendment, Applicant’s remarks and further consideration, the rejections as set forth in the previous office action are hereby withdrawn. 

35USC 102/103 rejections 
Applicant’s arguments, which are primary directed to the amended limitation of the single query statement, have been fully considered. 

Also it is submitted that all pending claims are being properly addressed; see rejection below for detail. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al (Patent No. US 6,947,950, hereinafter Murthy) in view of Turkel et al (Pub No US 2007/0185833, hereinafter Turkel).

With respect to claim 1, Murthy discloses a system (Abstract, Fig 2 & 4) comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Fig 2 & 4)comprising: 
( Col. 4, lines 1-17, Col. 6, lines 1-5, Col. 7, lines 58-60, Fig 1-3: receive a request from client to populate software object of a user device with values from relational database management system having a plurality of tables in a graph, e.g. a hierarchy of data containers, wherein each container is a table with values as described in Col. 3, lines 65-67 & Col. 4, lines 1-3); 
generating a single query statement such that, when executed by the database management system, the single query statement causes the database management system to retrieve the values from the plurality of tables as a result set having a plurality of rows of data from each of the plurality of tables, wherein between a parent table and a child table in the graph, the result set includes a row having parent values from the parent table and child values from one row of the child table (Col. 4, lines 17-20, Col. 8, lines 5-15, Col. 13, lines 8-50, Fig 1-3: generate a single query statement, e.g. list all under folder L120a/L120d/N110e, as described in Col. 13. The statement causes the relational database system to retrieve data values from the tables via hierarchy of tables having parent and child tables); 
querying the relational database using the single query statement to obtain the result set  (Col. 8, lines 22-29, Col. 13, lines 28-30, Col. 14, lines 1-4, Fig 3: query the relational database to obtain the result set); and 
populating the software object with one or more values of the result set (Col. 14, lines 1-14 & 30-33, Fig 3: populate the software object when result set is returned).  
Murthy does not explicitly disclose the single query statement comprising analytic functions, full outer joins, and inline views as claimed. 
([0107-0110]: generate a SQL statement comprising analytic functions of aggregations or summation, full outer joins and inline views), the single query statement causes the database management system to retrieve the values from the plurality of tables as a result set having a plurality of rows of data from each of the plurality of tables ([0059-0065], [0104-0112], Fig 3-4: the generate SQL statement would cause the system to retrieve data from tables--including parent and child tables in a graph as set forth by the statement as result set); 
querying the relational database using the single query statement to obtain the result set  (0109], [0111]: obtain result). 
Since both Murthy and Turkel are from the same field of endeavor because both are directed to relational database management for request processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Murthy and Turkel by incorporate a single query statement comprising analytic functions, full outer joins, and inline views for data retrieval of Turkel  into Murthy for request processing as claimed. The motivation to combine is to provide user desired data (Murthy, Col. 1, lines 18-20; Turkel, [0046], [0050])

	With respect to claim 9, Murthy discloses a method performed by one or more computers (Abstract), the method comprising: 
receiving a request to populate a software object with values from a plurality of tables represented in a graph, the plurality of tables stored in a relational database maintained by a ( Col. 4, lines 1-17, Col. 6, lines 1-5, Col. 7, lines 58-60, Fig 1-3: receive a request from client to populate software object of a user device with values from relational database management system having a plurality of tables in a graph, e.g. a hierarchy of data containers, wherein each container is a table with values as described in Col. 3, lines 65-67 & Col. 4, lines 1-3); 
generating a single query statement such that, when executed by the database management system, the single query statement causes the database management system to retrieve the values from the plurality of tables as a result set having a plurality of rows of data from each of the plurality of tables, wherein between a parent table and a child table in the graph, the result set includes a row having parent values from the parent table and child values from one row of the child table (Col. 4, lines 17-20, Col. 8, lines 5-15, Col. 13, lines 8-50, Fig 1-3: generate a single query statement, e.g. list all under folder L120a/L120d/N110e, as described in Col. 13. The statement causes the relational database system to retrieve data values from the tables via hierarchy of tables having parent and child tables); 
querying the relational database using the single query statement to obtain the result set  (Col. 8, lines 22-29, Col. 13, lines 28-30, Col. 14, lines 1-4, Fig 3: query the relational database to obtain the result set); and 
populating the software object with one or more values of the result set (Col. 14, lines 1-14 & 30-33, Fig 3: populate the software object when result set is returned).  
Murthy does not explicitly disclose the single query statement comprising analytic functions, full outer joins, and inline views as claimed. 
However, Turkel discloses generating a single query statement comprising analytic functions, full outer joins, and inline views such that, when executed by the database ([0107-0110]: generate a SQL statement comprising analytic functions of aggregations or summation, full outer joins and inline views), the single query statement causes the database management system to retrieve the values from the plurality of tables as a result set having a plurality of rows of data from each of the plurality of tables ([0059-0065], [0104-0112], Fig 3-4: the generate SQL statement would cause the system to retrieve data from tables--including parent and child tables in a graph as set forth by the statement as result set); 
querying the relational database using the single query statement to obtain the result set  (0109], [0111]: obtain result). 
Since both Murthy and Turkel are from the same field of endeavor because both are directed to relational database management for request processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Murthy and Turkel by incorporate a single query statement comprising analytic functions, full outer joins, and inline views for data retrieval of Turkel  into Murthy for request processing as claimed. The motivation to combine is to provide user desired data (Murthy, Col. 1, lines 18-20; Turkel, [0046], [0050])

With respect to claim 17,   Murthy discloses one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations (Abstract, Fig 4) comprising: 
receiving a request to populate a software object with values from a plurality of tables represented in a graph, the plurality of tables stored in a relational database maintained by a database management system, each table comprising one or more respective tuples of values ( Col. 4, lines 1-17, Col. 6, lines 1-5, Col. 7, lines 58-60, Fig 1-3: receive a request from client to populate software object of a user device with values from relational database management system having a plurality of tables in a graph, e.g. a hierarchy of data containers, wherein each container is a table with values as described in Col. 3, lines 65-67 & Col. 4, lines 1-3); 
generating a single query statement such that, when executed by the database management system, the single query statement causes the database management system to retrieve the values from the plurality of tables as a result set having a plurality of rows of data from each of the plurality of tables, wherein between a parent table and a child table in the graph, the result set includes a row having parent values from the parent table and child values from one row of the child table (Col. 4, lines 17-20, Col. 8, lines 5-15, Col. 13, lines 8-50, Fig 1-3: generate a single query statement, e.g. list all under folder L120a/L120d/N110e, as described in Col. 13. The statement causes the relational database system to retrieve data values from the tables via hierarchy of tables having parent and child tables); 
querying the relational database using the single query statement to obtain the result set  (Col. 8, lines 22-29, Col. 13, lines 28-30, Col. 14, lines 1-4, Fig 3: query the relational database to obtain the result set); and 
populating the software object with one or more values of the result set (Col. 14, lines 1-14 & 30-33, Fig 3: populate the software object when result set is returned).  
Murthy does not explicitly disclose the single query statement comprising analytic functions, full outer joins, and inline views as claimed. 
However, Turkel discloses generating a single query statement comprising analytic functions, full outer joins, and inline views such that, when executed by the database management system ([0107-0110]: generate a SQL statement comprising analytic functions of aggregations or summation, full outer joins and inline views), the single query statement causes the database management system to retrieve the values from the plurality of tables as a result set having a plurality of rows of data from each of the plurality of tables ([0059-0065], [0104-0112], Fig 3-4: the generate SQL statement would cause the system to retrieve data from tables--including parent and child tables in a graph as set forth by the statement as result set); 
querying the relational database using the single query statement to obtain the result set  (0109], [0111]: obtain result). 
Since both Murthy and Turkel are from the same field of endeavor because both are directed to relational database management for request processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Murthy and Turkel by incorporate a single query statement comprising analytic functions, full outer joins, and inline views for data retrieval of Turkel  into Murthy for request processing as claimed. The motivation to combine is to provide user desired data (Murthy, Col. 1, lines 18-20; Turkel, [0046], [0050])

With respect to claims 2, 10 and 18, the combined teachings of Murthy and Turkel further disclose wherein the result set includes, for subsequent rows of child values having the same parent values in the relational database, null values for each of the parent values (Murthy, Col. 22-29, Col. 13, lines 28-30, Col. 14, lines 1-4, Fig 3; Turkel, [0064], [0104-0112]: result set with different type of relevant values).  

(Murthy, Col. 13, lines 10-67, Col. 14, lines 1-45 & 65-67, Fig 3; Turkel, [0059],[0107-0112], Fig 4: the statement causes the relational database system to retrieve data values from the tables once via path processing).  

 With respect to claims 4, 12 and 20, the combined teachings of Murthy and Turkel further disclose wherein generating the single query statement comprises performing a plurality of iterations to build the query, wherein on each iteration a query statement generated for a child table is referenced by a query statement generated for a parent table ((Murthy, Col. 13, lines 10-67, Col. 14, lines 1-45 & 65-67, Col. 15, lines 25-67, Col. 16, lines 1-67, Fig 3; Turkel,[0010-0013], [0051], [0060-0065], [0107-0112], Fig 4 preforming  iterations with relationship of table the hierarchy with the child table referenced by the parent table).  

With respect to claims 5 and 13, the combined teachings of Murthy and Turkel further disclose wherein each iteration generates a new inline view representing merged values from the parent table and the child table (Murthy, Col. 13, lines 10-67, Col. 14, lines 1-45 & 65-67, Col. 15, lines 25-67, Col. 16, lines 1-67, Fig 3; Turkel, [0051], [0108-0110], Fig 3:  each iteration generate a result data value representing the inline view from the hierarchy with the child table and parent table).  

With respect to claims 6 and 14, the combined teachings of Murthy and Turkel further disclose wherein performing the plurality of iterations comprises iterating from child nodes in (Turkel, [0051], [0064-0065],[0108-112]: perform iterations from child nodes in the graph to the root node as the child tables in the subgraph are being processed 1st to the root node with the master table).

With respect to claims 7 and 15, the combined teachings of Murthy and Turkel further disclose wherein the single query statement causes the database management system to generate artificial columns having values that distinguish child rows that reference a same parent row (Murthy Col. 13, lines 10-67, Col. 14, lines 1-45 & 65-67, Fig 3; Turkel, [0064-0065], [0104-0110], Fig 4: the statement causes the relational database system to generate column values).  

With respect to claims 8 and 16, the combined teachings of Murthy and Turkel further disclose wherein one or more tables of the plurality of tables store references to other tables of the plurality of tables, wherein the graph comprises nodes and edges (Murthy, Col. 3,lines 62-67, Col. 4, lines 1-5, Fig 1; Turkel, [0059], [0100-0112], Fig 4: hierarchy with the child table and parent tables), 
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168